

THIRD AMENDMENT
TO
EMPLOYMENT AGREEMENT
 
This Third Amendment to Employment Agreement (the "Amendment") is executed as of
December 10, 2007, by and between Galaxy Nutritional Foods, Inc., a Delaware
corporation (the “Corporation”), and Michael E. Broll (the “Employee”).


WHEREAS, the Corporation and the Employee entered into an employment agreement
dated July 8, 2004, as amended (the “Employment Agreement”); and,
 
WHEREAS, the Parties desire to amend provisions of the Employment Agreement
relating to certain transactions involving a “Sale of the Corporation” as
further described herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties agree as follows:
 
1.  Section 7 of the Employment Agreement is hereby amended to add a new
subsection C as follows:
 
“C. Termination Following a Sale of the Corporation. In the event of a Sale of
the Corporation (as hereinafter defined), then upon ten (10) days prior notice
from the Employee to the Corporation given at anytime within 6 months after such
Sale of the Corporation, the Employee may terminate his employment with the
Corporation and, in such event, he shall be entitled to receive one year of his
base salary (as in effect before the Sale of the Corporation), payable at the
option of the Corporation in a lump sum or over a period of one year on the
Corporation’s normal payroll dates and subject to typical payroll deductions.
The term “Sale of the Corporation” shall mean a transaction (or series of
related transactions) pursuant to which the acquiror(s) acquire(s) (i) at least
sixty (60%) of the equity securities of the Company then outstanding (whether by
merger, consolidation, sale or transfer of the Company’s shares of capital stock
or otherwise), or (ii) all or substantially all of the Company’s assets (whether
by way of sale of equity securities or assets), other than any transaction (or
series of related transactions) under either clause (i) or (ii) above in which
Frederick Deluca and/or his affiliates are the acquiror. In no event shall the
Employee be entitled to payment under this Section 7.C. if he is then receiving
(or entitled to receive) payments under Section 7.B. hereof.”
 
2.  Section 9 of the Employment Agreement is hereby amended to add the following
sentence to the end of the Section: “In addition, nothing herein shall prohibit
the Employee from serving on the board of directors (or similar managing boards)
of other companies that are not competitive with the Company and which board
service is approved by the Chairman of the Company.”
 
3.  Except as expressly amended in this Amendment, all terms, covenants and
provisions of the Employment Agreement are and shall remain in full force and
effect without further modification or amendment. This Amendment shall be deemed
incorporated into, and made a part of, the Employment Agreement.
 
[Signatures appear on the following page]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
set forth above.



 
“Corporation”
 
Galaxy Nutritional Foods, Inc.
       
By:  
/s/ David H. Lipka
 
Print Name: 
David H. Lipka
 
Print Title:
Chairman of the Board
       
“Employee”
         
/s/ Michael E. Broll
 
Michael E. Broll